Citation Nr: 0525133	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-36 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for paroxysmal atrial 
fibrillation as secondary to service-connected type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; veteran's spouse




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In a November 2001 rating decision, the RO granted the 
veteran service connection for type II diabetes mellitus, but 
denied service connection for hypertension claimed as 
secondary to diabetes mellitus.  A Notice of Disagreement was 
timely received in November 2002.  A Statement of the Case 
was issued in September 2003.  A timely appeal was received 
in October 2003.  

In a March 2004 rating decision, the RO denied the veteran 
service connection for paroxysmal atrial fibrillation claimed 
as secondary to diabetes mellitus and hypertension.  A Notice 
of Disagreement was received in July 2004.  A Statement of 
the Case was issued in July 2004.  A timely appeal was 
received in August 2004.  

The veteran, with his spouse, appeared and testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2005.

The issue of service connection for hypertension as secondary 
to service-connected diabetes mellitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

A reasonable doubt exists whether the veteran's paroxysmal 
atrial fibrillation is caused or aggravated by his diabetes 
mellitus.

CONCLUSION OF LAW

Paroxysmal atrial fibrillation is proximately due to, or the 
result of service-connected type II diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310  (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2004).   In light of the 
favorable decision contained herein, that is, the granting of 
the claim, it is clear that sufficient evidence was developed 
in this case in this respect.  To the extent that there may 
be any deficiency of notice or assistance, the Board finds 
that there is no prejudice to the veteran in proceeding with 
his claim given the favorable nature of the Board's decision.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The Board has reviewed all the evidence of record, which 
consists of the veteran's July 2005 testimony; the report of 
the VA examination conducted in February 2004; statement from 
the veteran's primary care physician dated in February 2001; 
statement from veteran's private cardiologist dated in 
November 2003; and private treatment records for October 1993 
through October 1996 and March 1999 through December 2000.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in the 
case.  The Board will summarize the relevant evidence where 
appropriate.

After considering all the evidence, the Board finds that a 
reasonable doubt has been raised that the veteran's 
paroxysmal atrial fibrillation is proximately due to his 
service-connected diabetes mellitus.  In February 2004, the 
veteran underwent VA examination.  The veteran reported that, 
in May 2003, he had sudden onset of palpitation, was admitted 
to the hospital for two days, and was diagnosed to have 
paroxysmal atrial fibrillation.  Electrocardiogram in 
February 2004 revealed a normal sinus rhythm with occasional 
premature supraventricular complex with nonspecific T-wave 
changes.  X-ray of the chest in February 2004 revealed the 
cardiac silhouette was mildly enlarged.  There was no acute 
process shown.  The examiner's diagnoses were type II 
diabetes mellitus, obesity, hyperlipidemia, hypertension and 
history of paroxysmal atrial fibrillation.  The examiner also 
opined that the episode of paroxysmal atrial fibrillation was 
likely from hypertension, but diabetes mellitus is also a 
risk factor for cardiac disease, as well as is obesity and 
hyperlipidemia.  He stated it would be quite speculative to 
say how much each of the risk factors caused the veteran's 
paroxysmal atrial fibrillation.

The VA examiner's opinion does not preclude diabetes mellitus 
as a cause of the veteran's paroxysmal atrial fibrillation.  
Rather his opinion supports a finding that the veteran's 
diabetes mellitus is just as likely the proximate cause of 
his paroxysmal atrial fibrillation as any other risk factor.  
There is no medical evidence in opposition to this finding.  
Since it would be pure speculation to say that there is no 
relationship between the veteran's diabetes mellitus and his 
paroxysmal atrial fibrillation, the evidence is in equipoise 
and reasonable doubt is resolved in favor of the veteran.  
Service connection for paroxysmal atrial fibrillation is 
granted as secondary to the veteran's service-connected type 
II diabetes mellitus.


ORDER

Entitlement to service connection for paroxysmal atrial 
fibrillation as secondary to service-connected type II 
diabetes mellitus is granted.


REMAND

As stated above in the decision portion, secondary service 
connection is warranted if a service-connected disability 
aggravates a nonservice-connected disability.  The RO has not 
considered this theory of entitlement.  The RO denied the 
veteran's claim for secondary service connection for 
hypertension because his diagnosis for hypertension predated 
his diagnosis for diabetes mellitus.  The RO should, 
therefore, readjudicate the veteran's claim for secondary 
service connection for hypertension on the theory that it has 
been aggravated by his now service-connected diabetes 
mellitus.

Prior to readjudicating the veteran's claim, however, the RO 
must undertake further development.  First, at his hearing, 
the veteran identified two private doctors he has seen for 
his hypertension, Drs. Shay and Ranadive.  The RO should 
request authorization from the veteran to obtain the 
treatment records from these doctors.  Second, at his VA 
examination, the veteran stated that he was hospitalized in 
May 2003 at South Seminal Hospital in Longwood, Florida.  The 
RO should also request an authorization from the veteran to 
obtain these records.  Once these authorizations are 
received, the RO should obtain such treatment records 
following VA guidelines for making such requests.

Additionally, the veteran testified that he receives 
treatment at a VA medical facility, but did not identify 
which facility.  The RO should contact the veteran and ask 
him to identify all VA medical facilities where he has 
received treatment for his hypertension and diabetes 
mellitus, and, upon the veteran's response, request his 
treatment records from the identified facilities, or 
otherwise request records of the veteran's relevant treatment 
from VA facilities nearest his home.

The veteran is hereby advised that although VA has the duty 
to assist him in the development of his claim, he has a 
corresponding duty to cooperate in securing records 
identified by him.  See White v. Derwinski, 1 Vet. App. 519, 
520-521 (1991).  The duty to assist is a two-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the veteran 
fails to respond to any request for authorization or 
information, he is advised that such failure could negatively 
affect the outcome of his claim.

Finally, once all records available are obtained, the RO 
should forward the claims file to the VA physician who 
conducted the February 2004 VA examination and request he 
submit an addendum to his report expressing an opinion as to 
whether the veteran's diabetes mellitus has aggravated his 
hypertension.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
provide release forms authorizing VA to 
request copies of the veteran's treatment 
records from Drs. Shay and Ranadive for the 
relevant periods of treatment.  If the veteran 
provides completed release forms, the RO 
should then request the medical records 
identified.  In making the request, the RO 
should specify that copies of the actual 
treatment records, as opposed to summaries, 
are needed.  The veteran should also be 
advised that he could obtain said treatment 
records and submit them to VA himself.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  The veteran and his 
representative should be notified of any 
unsuccessful effort in this regard and 
afforded an opportunity to submit the 
identified records.

2.  The RO should request the veteran to 
provide a release form authorizing VA to 
request copies of the veteran's inpatient 
treatment records from South Seminal Hospital 
in Longwood, Florida, for treatment in May 
2003.  If the veteran provides a completed 
release form, the RO should then request 
copies of the medical records identified.  The 
veteran should also be advised that he could 
obtain said treatment records and submit them 
to VA himself.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  The 
veteran and his representative should be 
notified of any unsuccessful effort in this 
regard and afforded an opportunity to submit 
the identified records.

3.  The RO should request the veteran to 
identify all VA medical facilities where he 
has received treatment for his diabetes 
mellitus and hypertension and the period of 
time treatment was received at each facility.  
If the veteran provides this information, the 
RO should obtain the veteran's medical records 
from each facility for treatment received 
during the identified periods.  If no response 
is received from the veteran, an attempt to 
obtain records of treatment for diabetes and 
hypertension should be made at the VA medical 
facilities nearest the veteran's residence.  
All efforts to obtain VA records should be 
fully documented, and the VA facility should 
provide a negative response if records are not 
available.

4.  When the above development has been 
conducted, the RO should forward the veteran's 
claims file to the VA physician who conducted 
the February 2004 VA examination.  The 
examiner should be asked to review all the 
medical treatment records obtained and provide 
an addendum to his report that includes an 
opinion as to whether the veteran's diabetes 
mellitus has aggravated (caused an increase in 
severity of) his hypertension.  If an 
examination of the veteran is necessary to 
render this opinion, that should be arranged, 
and if this physician is unavailable, the 
matter should be referred to another physician 
for the requested information.  

5.  Then, after ensuring the addendum to the 
VA examination report is complete, and that 
any actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished, the RO should readjudicate the 
claim, including addressing the theory of 
entitlement based on aggravation of 
hypertension by diabetes.  If such action does 
not resolve the claim, a supplemental 
statement of the case should be issued to the 
veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


